      Case 5:21-cv-00249-TES-CHW Document 4 Filed 07/27/21 Page 1 of 6




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF GEORGIA
                                MACON DIVISION

MOUSSA DIARRA,                             :
                                           :
                      Petitioner,          :
              v.                           :
                                           :       NO. 5:21-cv-249-TES-CHW
                                           :
DR. STACY BROWN                            :
with Optimal Spinal Rehab.,                :
                                           :       ORDER
                                           :
                      Respondent.          :
                                           :

       Petitioner Moussa Diarra, a pretrial detainee in the Dekalb County Jail in Decatur,

Georgia, has filed a Petition for Writ of Mandamus. ECF No. 1. He also moves to proceed

in forma pauperis. ECF No. 2. His motion to proceed without prepayment of the filing

fee (ECF No. 2) is GRANTED, his Petition for Writ of Mandamus (ECF No. 1) is

DENIED.

         I.        MOTION FOR LEAVE TO PROCEED IN FORMA PAUPERIS

       As it appears Petitioner is unable to pay the cost of commencing this action, his

application to proceed in forma pauperis is hereby GRANTED. ECF. No. 2.

       However, even if a prisoner is allowed to proceed in forma pauperis, he must

nevertheless pay the full amount of the $350.00 filing fee. 28 U.S.C. § 1915(b)(1). If the

prisoner has sufficient assets, he must pay the filing fee in a lump sum. If sufficient assets

are not in the account, the court must assess an initial partial filing fee based on the assets

available. Despite this requirement, a prisoner may not be prohibited from bringing a civil

action because he has no assets and no means by which to pay the initial partial filing fee.
       Case 5:21-cv-00249-TES-CHW Document 4 Filed 07/27/21 Page 2 of 6




28 U.S.C. § 1915(b)(4). In the event the prisoner has no assets, payment of the partial

filing fee prior to filing will be waived.

       Petitioner’s submissions indicate that he is unable to pay the initial partial filing fee.

Accordingly, it is hereby ORDERED that his complaint be filed and that he be allowed to

proceed without paying an initial partial filing fee.

       Hereafter, Petitioner will be required to make monthly payments of 20% of the

deposits made to his prisoner account during the preceding month toward the full filing

fee. The agency having custody of Petitioner shall forward said payments from Petitioner’s

account to the clerk of the court each time the amount in the account exceeds $10.00 until

the filing fees are paid. 28 U.S.C. § 1915(b)(2). The clerk of court is directed to send a

copy of this Order to the Dekalb County Jail.

       I.     Directions to Petitioner’s Custodian

       Because Petitioner has now been granted leave to proceed in forma pauperis in the

above-captioned case, it is hereby ORDERED that the warden of the institution wherein

Petitioner is incarcerated, or the Sheriff of any county wherein he is held in custody, and

any successor custodians, each month cause to be remitted to the CLERK of this Court

twenty percent (20%) of the preceding month’s income credited to Petitioner’s trust

account at said institution until the $350.00 filing fee has been paid in full. The funds shall

be collected and withheld by the prison account custodian who shall, on a monthly basis,

forward the amount collected as payment towards the filing fee, provided the amount in

the prisoner’s account exceeds $10.00. The custodian’s collection of payments shall



                                               2
       Case 5:21-cv-00249-TES-CHW Document 4 Filed 07/27/21 Page 3 of 6




continue until the entire fee has been collected, notwithstanding the dismissal of

Petitioner’s lawsuit or the granting of judgment against him prior to the collection of the

full filing fee.

        II.        Petitioner’s Obligations Upon Release

        An individual’s release from prison does not excuse his prior noncompliance with

the provisions of the PLRA. Thus, in the event Petitioner is hereafter released from the

custody of the State of Georgia or any county thereof, he shall remain obligated to pay

those installments justified by the income to his prisoner trust account while he was still

incarcerated. The Court hereby authorizes collection from Petitioner of any balance due

on these payments by any means permitted by law in the event Petitioner is released from

custody and fails to remit such payments. Petitioner’s Complaint may be dismissed if he

is able to make payments but fails to do so or if he otherwise fails to comply with the

provisions of the PLRA.

                             II.    PETITIONER’S ALLEGATIONS

        Although difficult to decipher, Petitioner seems to allege that on February 6, 2017,

he was involved in a motor vehicle accident. ECF No. 1 at 2. Following the accident, an

attorney from a law firm located in Stone Mountain, Georgia visited Petitioner at his home.

Id. The attorney referred Petitioner to Optimal Spinal Rehabilitation, a “Chiropractic

facility created by Dr. Stacy Brown in Decatur, Georgia.” Id.

        Petitioner complains that Dr. Brown performed an MRI “with unknown

enhancement, material, or strong electrical or magnetic fields.”       Id.   Petitioner was



                                                3
      Case 5:21-cv-00249-TES-CHW Document 4 Filed 07/27/21 Page 4 of 6




diagnosed with herniated discs that required follow-up treatment, including physical

therapy. Id. at 2-3. Dr. Brown, however, failed to schedule any follow-up physical therapy.

Id. at 3. Instead, on an unspecified date in March 2017, Dr. Brown “used an unknown

object” to treat Petitioner’s back. Id. Petitioner states he discontinued treatment with Dr.

Brown due to her “excessive testing . . . involving unauthorized medical devices[] or

equipment.” Id. He also claims that Dr. Brown failed to diagnose several serious medical

conditions, including cancer. Id. at 6.

       Petitioner states that Dr. Brown “fraudulently” placed the wrong date of birth in his

medical records and “substantially reduced” his medical costs “in [an] effort to depriv[e]

Petitioner[’s] insurance claim settlement and other deprivations of rights under color of

law.” Id. at 3.

       Without much explanation, Petitioner claims to have suffered various negative

consequences as a result of Dr. Brown’s chiropractic treatment: (1) a “violent shock in

December 2019 while watching TV” that resulted in severe neck pain; (2) unspecified

neurological and musculoskeletal disorders; (3) unlawful discrimination and denial of

medical or other services related to an organ transplant; (4) unspecified mental disorders;

(5) “severe physical or developmental disability”; and (6) “misclassification as being

mentally insane.” Id. at 4-5. Petitioner also alleges that he has been arrested as part of a

scheme to cover up Dr. Brown’s malpractice and prevent him from receiving appropriate

medical care. Id. at 5.

       Petitioner states that he wants a legal investigation into all his claims against Dr.



                                             4
      Case 5:21-cv-00249-TES-CHW Document 4 Filed 07/27/21 Page 5 of 6




Brown; access to a medical specialist; “an order directing” that he not be admitted into

facilities that have an interest in this matter, including the Dekalb County Jail; and

correction of his medical records. Id. at 8-9.

                                       III.    ANALYSIS

       Petitioner states that

       [t]his Court has jurisdiction to review and decide . . . this matter by express
       permission of Petitioner and the issue involving great deal of controversy
       arising from location involved (see) 28 U.S.C. § 1331 and 2201; furthermore,
       the issues involved is [sic] overseen by separate medical board within
       Macon, GA.

ECF No. 1 at 1. This Court does not, in fact, have jurisdiction. Contrary to Petitioner’s

assertions, jurisdiction cannot be based on his “express permission” or the location of a

“medical board in Macon, GA.” Id.             Petitioner is also incorrect that the Court has

jurisdiction under 28 U.S.C. § 2201. Id. “[T]he Declaratory Judgment Act . . . does not,

of itself, confer jurisdiction upon the federal courts.” Borden v. Katzman, 881 F.2d 1035,

1037 (11th Cir. 1989) (citation omitted). Instead, “a suit brought under the Act must state

some independent source of jurisdiction, such as the existence of diversity or the

presentation of a federal question.” Id.

       Petitioner also cites 28 U.S.C. § 1331 as the basis for jurisdiction. Pursuant to §

1331, this Court has “original jurisdiction of all civil actions arising under the Constitution,

laws, or treaties of the United States.” But the Court is unaware of any constitutional

provision or federal law that provides the basis for this petition. Thus, the Court finds there

is no federal-question jurisdiction in this case under § 1331. The Court notes that



                                                5
        Case 5:21-cv-00249-TES-CHW Document 4 Filed 07/27/21 Page 6 of 6




jurisdiction cannot be based on diversity under 28 U.S.C. § 1332 because both Petitioner

and Respondent are residents of Georgia. ECF No. 1 at 1-2, 9.

         Finally, the statute governing mandamus in the federal courts does not grant

jurisdiction in this action. Pursuant to 28 U.S.C. § 1361, “[t]he district courts shall have

original jurisdiction of any action in the nature of mandamus to compel an officer or

employee of the United States or any agency thereof to perform a duty owed to the

plaintiff.” There is no indication that Dr. Stacy Brown is an officer, employee, or agency

of the United States. The Court, therefore, does not have jurisdiction under 28 U.S.C. §

1361 to compel her to perform any duty owed to Petitioner. 1

         For these reasons, Petitioner’s Petition for Writ of Mandamus is DENIED, and the

Clerk is DIRECTED to CLOSE this case.

         SO ORDERED, this 26th day of July, 2021.


                                             S/ Tilman E. Self, III
                                             TILMAN E. SELF, III, JUDGE
                                             UNITED STATES DISTRICT COURT




1
  The Court also notes that the proper venue for this action appears to be the Northern District of Georgia as opposed
to the Middle District of Georgia. 28 U.S.C. § 90; 28 U.S.C. § 1391(b). The Northern District of Georgia, like this
Court, would not have jurisdiction to compel Dr. Brown to take any action. 28 U.S.C. § 1361. Thus, it is not in the
interest of justice to transfer the action. 28 U.S.C. § 1406(a).

                                                          6
